     Case: 1:18-cv-06888 Document #: 11 Filed: 11/02/18 Page 1 of 3 PageID #:27



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

BONNIE CASTLE, individually and on behalf
of all others similarly situated,

                   Plaintiff,

v.                                                       No. 1:18-cv-06888

GLOBAL CREDIT & COLLECTION CORP.,
RESURGENT CAPITAL SERVICES, L.P.
and LVNV FUNDING, LLC,

                   Defendants.

                      DEFENDANT GLOBAL CREDIT & COLLECTION CORP.’S
                        RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1, and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Defendant Global Credit & Collection Corp. (“Global”) states as follows:

        1.         Global is a private non-governmental party whose parent corporation is GCC

                   Holdings US LLC. Global has no publicly held affiliates, and no publicly held

                   corporation owns more than 10% of Global’s stock.




CHICAGO/#3217011
     Case: 1:18-cv-06888 Document #: 11 Filed: 11/02/18 Page 2 of 3 PageID #:28



Dated: November 2, 2018                   Respectfully submitted,

                                         GLOBAL CREDIT & COLLECTION CORP.



                                         By:/s/Brian W. Ledebuhr
                                                          One of Its Attorneys

Brian W. Ledebuhr
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500
bledebuhr@vedderprice.com




CHICAGO/#3217011
     Case: 1:18-cv-06888 Document #: 11 Filed: 11/02/18 Page 3 of 3 PageID #:29



                                 CERTIFICATE OF SERVICE

        The hereby certify that I electronically filed the foregoing DEFENDANT GLOBAL

CREDIT & COLLECTION CORP.’S RULE 7.1 CORPORATE DISCLOSURE

STATEMENT          with the Clerk of the Court using the CM/ECF system which will send

notifications of such filing to the following


            Daniel A. Edelman
             Cathleen M. Combs
             James O. Latturner
             Cassandra P. Miller
             EDELMAN, COMBS, LATTURNER &
             GOODWIN, LLC
             20 South Clark Street, Suite 1500
             Chicago, IL 60603-1824


On November 2, 2018.


                                                 s/Brian W. Ledebuhr




CHICAGO/#3217011
